 1   Leland Eugene Backus, Esq.
     Nevada State Bar No. 00473
 2   Xiao Wen (Shirley) Jin, Esq.
 3   Nevada State Bar No. 13901
     BACKUS, CARRANZA & BURDEN
 4   3050 South Durango Drive
     Las Vegas, NV 89117
 5   T: (702) 872-5555
     F: (702) 872-5545
 6   gbackus@backuslaw.com
 7   shirleyjin@backuslaw.com
     Attorneys for Plaintiff Gil Elnatan
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10   GIL ELNATAN,                                        Case No.: 2:19-cv-00171-JAD-CWH
11                          Plaintiff,                   STIPULATION AND ORDER RE:
12   vs.                                                 WITHDRAWAL OF MOTION TO
                                                         REMAND (ECF NO. 8), MOTION TO
13   DANIEL PERLA, DOES 1 through 10,                    DISMISS PURSUANT TO F.R.C.P. 12(b)
                                                         (ECF NO. 21), AND MOTION FOR
14                          Defendants.                  LEAVE TO AMEND COMPLAINT (ECF
15                                                       NO. 27); AND RE: FILING OF SECOND
                                                         AMENDED COMPLAINT
16

17
            The parties, by and through their respective counsel of record, hereby stipulate and agree
18
     as follows:
19
            WHEREAS, on December 12, 2018, Plaintiff Gil Elnatan (“Plaintiff”) filed a complaint
20
     against Defendant Daniel Perla (“Defendant”) in the Eighth Judicial District Court for Clark
21
     County, Nevada;
22
            WHEREAS, Plaintiff filed an Amended Complaint on January 10, 2019;
23
            WHEREAS, on January 29, 2019, Defendant removed this action to the United States
24
     District Court, District of Nevada;
25
            WHEREAS, on February 1, 2019, Plaintiff filed a Motion to Remand (ECF No. 8);
26
            WHEREAS, on February 11, 2019, Defendant field a Motion to Dismiss Pursuant to
27
     F.R.C.P. 12(b) (ECF No. 21);
28
                                                     1
 1          WHEREAS, on February 25, 2019, Plaintiff filed a Motion for Leave to Amend

 2   Complaint (ECF No. 27);

 3          WHEREAS, the Motion to Remand (ECF No. 8), Motion to Dismiss Pursuant to

 4   F.R.C.P. 12(b) (ECF No. 21), and the Motion for Leave to Amend Complaint (ECF No. 27) have

 5   not been heard by the Court;

 6          WHEREAS, the Parties have been engaged in discussions regarding the Motion to

 7   Remand (ECF No. 8), Motion to Dismiss Pursuant to F.R.C.P. 12(b) (ECF No. 21), and Motion

 8   for Leave to Amend Complaint (ECF No. 27);

 9          WHEREAS, NOW THEREFORE, the Parties hereby jointly stipulate and request as

10   follows:

11      1. Plaintiff hereby withdraws his Motion to Remand (ECF No. 8) and Motion for Leave to

12          Amend Complaint (ECF No. 27);

13      2. Defendant hereby withdraws his Motion to Dismiss Pursuant to F.R.C.P. 12(b) (ECF No.

14          21);

15      3. Defendant hereby consents to Plaintiff filing a Second Amended Complaint to dismiss

16          his claim for injunctive relief and add injunctive relief as a component of his prayer for

17          relief; and

18      4. The hearing on Defendant’s Motion to Dismiss Pursuant to F.R.C.P. 12(b) (ECF No. 21)

19          set for March 11, 2019 at 2 p.m. is vacated.

20          IT IS SO STIPULATED.
21
     DATED: this 7th day of March, 2019.               DATED: this 7th day of March, 2019.
22

23   COOK & KELESIS, LTD.                              BACKUS, CARRANZA & BURDEN

24   By: /s/ Marc P. Cook                              By: /s/ Leland Eugene Backus
     Marc P. Cook, Esq.                                Leland Eugene Backus, Esq.
25   Nevada State Bar No. 04574                        Nevada State Bar No. 00473
     517 South Ninth Street                            3050 South Durango Drive
26
     Las Vegas, NV 89101                               Las Vegas, NV 89117
27   Attorneys for Defendant                           Attorneys for Plaintiff

28
                                                      2
 1                                             ORDER

 2          The Court, having read and considered the above Stipulation and with good cause

 3   appearing, orders as follows:

 4      1. The Stipulation is APPROVED;

 5      2. Plaintiff’s Motion to Remand (ECF No. 8) is withdrawn;

 6      3. Defendant’s Motion to Dismiss Pursuant to F.R.C.P. 12(b) (ECF No. 21) is withdrawn;

 7      4. Plaintiff’s Motion for Leave to Amend Complaint (ECF No. 27) is withdrawn;

 8      5. Plaintiff shall have leave to file a Second Amended Complaint within ten (10) days after

 9          entry of this order; and

10      5. The hearing on Defendant’s Motion to Dismiss Pursuant to F.R.C.P. 12(b) (ECF No. 21)

11          set for March 11, 2019 at 2 p.m. shall be VACATED.

12   IT IS SO ORDERED.
13

14

15                                              ____________________________________
                                                UNITED STATES DISTRICT JUDGE
16

17                                                       3/7/2019
                                                DATED: ___________________
18

19

20
21

22

23

24

25

26
27

28
                                                    3
